Citation Nr: 1530355	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected left and/or right knee disabilities.

2. Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected left and/or right knee disabilities.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.

4. Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2001, and from December 2002 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and a June 2011 rating decision by the Appeals Management Center.

This matter was remanded by the Board in October 2010, October 2013, and December 2014.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Wichita VA Medical Center (VAMC) dated December 2001 to December 2013; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record indicates there may be outstanding relevant private treatment records.  The Veteran submitted an October 2010 treatment note from Dr. R.R.R. indicating treatment for his service-connected hemorrhoids, and an April 2014 treatment summary from Dr. R.R.R. indicates the Veteran's major problems include multi joint pain; however, no further treatment records from Dr. R.R.R. are of record.  Further, VA treatment records indicate the Veteran sees a private community provider, possibly a primary care provider.  See, e.g., June 2014 VA administrative note (Veteran will bring lab work from outside provider); May 2011 telephone note.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.  The AOJ should also obtain updated VA treatment records.

Left and Right Ankle Disabilities

Upon VA examination in April 2014, the VA examiner opined that the Veteran's current left and right ankle disabilities were not related to his active duty service because his complaints of pain during service with overuse would be a common complaint, and there was no evidence of a chronic condition during active duty service as the Veteran's in-service complaints were acute and resolved in nature.  The examiner stated that the Veteran's symptoms then do not relate to his symptoms today to show a continuation, noted that the Veteran sought care in 2011 once his symptoms worsened, and that 2011 was likely the origination of a disability or chronic condition.

Per the Board's December 2014 remand instructions, an addendum opinion was requested from the April 2014 VA examiner to address the theory of secondary service connection.  In his January 2015 addendum opinion, the VA examiner opined generally that the Veteran's right and left ankle problems are less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disabilities.  The VA examiner reasoned that there was no indication of an aggravation of the Veteran's knee problems since service because the Veteran's VA treatment records were absent for treatment of knee problems, and "[t]here is no subsequent report suggesting ankle problems being due to his knees condition [sic]."  The VA examiner further stated that there was insufficient evidence of ankle disabilities in service or being due to knee problems, and that the initial indication of an osteochondral dissecans defect of the left ankle in 2011 had resolved on imaging in 2014. 

The Board finds the VA examiner's April 2014 examination report and January 2015 addendum opinion are inadequate for several reasons.  First, the VA examiner has not provided diagnoses for all left and right ankle disabilities, as requested by the Board in the December 2014 remand.  In the January 2015 addendum opinion, the examiner stated that the Veteran's left osteochondritis dissecans lesion had resolved.  However, a January 2014 VA podiatry consultation note states the x-ray showing the defect of a left talar dome lesion was discussed with the Veteran, and the physician noted the MRI report should be seen for details.  An April 2014 follow up note states the podiatrist and radiologist agreed to place an addendum on the Veteran's foot x-ray that the talar dome lesion was not visible, but is seen on MRI and CT scans; in April 2014, the podiatrist again assessed a left talar dome lesion.  Therefore, it does not appear that the Veteran's left ankle disability has resolved.  Second, the Veteran has consistently reported experiencing pain in both of his ankles during service and since his separation from active duty service, which is also reflected in the Veteran's VA treatment records.  See, e.g., June 2013 VA primary care note (ankle pain noted as a chronic concern).  The VA examiner did not explain why he concluded that the Veteran's current symptom of pain does not relate to his symptom of pain during and since active duty service, and he does not address the Veteran's competent reports of continuing pain.  Third, the VA examiner did not address the Veteran's in-service treatment for possible shin splints or any relationship to his service-connected knee disabilities and/or to his ankle pain complaints either during or since service.  Fourth, the Veteran has in fact received treatment for complaints of bilateral knee pain since service, as evidence by his VA treatment records.  See, e.g., December 2013 VA administrative note (message from Veteran); May 2010 VA orthopedics note (issued knee and ankle braces); January 2010 VA primary care note.  Finally, the VA examiner did not opine as to whether the Veteran's service-connected bilateral knee disabilities aggravate his left and/or right ankle disabilities.  

On remand, the Veteran should be afforded a new VA examination with a new examiner to address the nature and etiology of his left and right ankle disabilities, to include whether they may be caused or aggravated by his service-connected knee disabilities.

Left Shoulder

In a June 2010 statement, the Veteran reported that during his first period of active duty service, he was subjected to heavy lifting as part of his duties as a Tank Crewman.  This included lifting and holding heavy road-wheels and tracks, small arms ammunition, and 120mm rounds.  The Veteran also reported one of his duties was loader, which required him to retrieve 120mm rounds and slam them into the breach of the tank's main gun on a timed and precise basis.  Further, the Veteran reported everyday military activities such as road marching with heavy equipment and rigorous physical training standards also placed strains on his shoulder.  To date, a VA medical opinion has not been obtained as to whether the Veteran's current left shoulder disability is related to his active duty service.

In an April 2011 addendum opinion, the August 2010 VA examiner opined that the Veteran's current left shoulder disability is less likely than not caused by his service-connected right shoulder disability because the Veteran's right shoulder strain presented during military service without the occurrence or complaint of a left shoulder strain, which the examiner stated showed the left shoulder strain was not related to the right shoulder strain.  

In a January 2015 addendum opinion, a different VA examiner opined that the Veteran's left shoulder disability is not proximately due to or a result of his right shoulder disability.  The examiner noted the negative April 2011 opinion, stated that no problems with the left shoulder were noted during service, and that the Veteran's contention that he has had to overuse his left shoulder to compensate for his right does not provide a nexus.  The examiner also stated, "The [V]eteran is not noted to be in a long[-]term condition requiring daily prolonged physical labor where an overdue amount of burden would be placed on the left shoulder."  The examiner stated each shoulder has an independent condition.  The examiner concluded, "There is no medical indication of an aggravation of the left shoulder stemming from the right shoulder conditions."  

The Board finds the April 2011 and January 2015 VA examiner opinions are inadequate for several reasons.  First, the January 2015 VA examiner did not provide diagnoses for any left shoulder disabilities found, as instructed in the December 2014 remand.  Second, treatment records during the Veteran's second period of active duty service indicate the Veteran complained of pain in both of his shoulders, and at one point was given a temporary physical profile for bilateral shoulder pain.  See July 2003 Physical Profile; July 2003 Dr. D.J. treatment note (Veteran complained of bilateral shoulder pain associated with pushups).  Third, although as a non-expert the Veteran may not be competent to opine as to whether his left shoulder disability is caused or aggravated by his right shoulder disability, the Veteran is competent to describe his symptoms, as well as his using his left arm and shoulder more due to pain in his service-connected right shoulder.  The VA examiner should have considered and discussed the Veteran's competent reports.  Fourth, the Veteran has indicated that he overcompensates for his right shoulder with his left shoulder when performing work on his farm, indicating that he does participate in prolonged physical labor placing a burden on his left shoulder, and which should have been considered and discussed by the VA examiner.  See, e.g., June 2010 Veteran statement; May 2010 claim.  Finally, the January 2015 VA examiner did not provide a rationale for his conclusion that that the Veteran's service-connected right shoulder disability does not aggravate his left shoulder disability.

On remand, the Veteran should be afforded a new VA examination with a new examiner to address the nature and etiology of his current left shoulder disability, to include whether it is related to his active duty service, and whether it is caused or aggravated by his service-connected right shoulder disability.


Hemorrhoids

In October 2013, the Board remanded the Veteran's appeal of the denial of a compensable rating for hemorrhoids to the RO for issuance of statement of the case.  In response, the RO informed the Board via a December 2013 email communication that a statement of the case had been issued on June 13, 2012.  The Board replied in a January 2014 email correspondence noting that the statement of the case was not contained in either the Veteran's physical or paperless claims file at the time of the prior Remand.  The RO was instructed that no further action needed to be taken so long as the October 2013 remand directive had been completed.  

"There is a presumption of regularity that attaches to the actions of public officials." Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  The presumption of regularity has been applied to all manner of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000) (applying presumption of regularity as to whether RO received veteran's power of attorney that was mailed by veteran to correct RO address); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (applying presumption of regularity as to whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to claimant the application form for dependency and indemnity compensation).  It has been held that there is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods, 14 Vet. App. at 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO). 

The claimant may rebut that presumption by submitting clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed. See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  "The appellant's statement of non-receipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption of regularity of the notice."  Mindenhall, 7 Vet. App. at 274.  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In the present case, there is a presumption of regularity on the actions of the RO in the issuance of the June 2012 statement of the case.  Nevertheless, the Board finds that there is strong evidence to suggest that proper VA procedures were not followed at the time of the issuance of that document.  In particular, it does not appear that a copy of the statement was associated with either the Veteran's physical or paperless claims folder.  It is unclear when the statement of the case was associated with the Veteran's claims folder.  Given the lack of association of the document with the claims file prior to the October 2013 Remand, the Board finds that the Veteran's report that he did not receive the statement of the case is highly credible.  Thus, the Board finds that the presumption of credibility surrounding the issuance of the statement of the case in 2012 has been rebutted.  Accordingly, on Remand, the RO should either provide the Veteran with a copy of the June 2012 statement of the case or issue a new statement of the case addressing this issue.  The Veteran should be informed of his appellate rights and the need to submit a new substantive appeal following issuance or re-issuance of the statement of the case should he wish to appeal this issue to the Board. 

Accordingly, the case is REMANDED for the following action:

1. A statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for hemorrhoids should be sent to the Veteran.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal of this issue must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review. 

2. The AOJ should ask the Veteran to identify all private treatment related to his left ankle, right ankle, and left shoulder since his separation from active duty service.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. R.R.R.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain all outstanding VA treatment records, to include from the Wichita VAMC from September 2014 to present.  All obtained records should be associated with the evidentiary record.

4. Thereafter, the Veteran should be afforded a VA examination with an appropriate examiner, other than the April 2014 VA examiner, if possible, to determine the nature and etiology of all current left and right ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and right ankle disabilities which are currently manifested, or which have been manifested at any time since January 2007.

The examiner should specifically address the diagnoses of arthralgia, bilateral inversion ankle pain, bilateral inversion ankle sprains in the past in need of ankle support, bilateral ankle strains, osteochondritis dissecans lesion of the left proximal medial talus, and left talar dome lesion.  See, e.g., April 2014 VA examination report; April 2014 VA podiatry outpatient note; January 2014 VA podiatry consultation; October 2011 orthopedic surgery consultation; January 2010 VA primary care note.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service treatment for complaints of ankle pain, as well as for shin splints.  The examiner should also specifically address the Veteran's reports of ankle pain during active duty service, and continuing since his separation from service.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability was caused by the Veteran's service-connected left and/or right knee disabilities?

The examiner should specifically address the Veteran's in-service treatment for complaints of ankle pain, knee pain, and shin splints.

The examiner should specifically address the Veteran's contention that his knee problems and ankle problems go "hand-in-hand."  See September 2009 substantive appeal narrative.  

The examiner should note that the Veteran reports continuing knee and ankle pain, and such reports are also reflected in the Veteran's VA treatment records.  See, e.g., December 2013 VA administrative note (message from Veteran); May 2010 VA orthopedics note (issued knee and ankle braces); January 2010 VA primary care note.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disability is aggravated by the Veteran's service-connected left and/or right knee disabilities?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The Veteran should be afforded a VA examination with an appropriate examiner, other than the August 2010 and January 2015 VA examiners, if possible, to determine the nature and etiology of all current left shoulder disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left shoulder disabilities which are currently manifested, or which have been manifested at any time since May 2010.

The examiner should specifically address the Veteran's contention that he has been diagnosed with arthritis in both shoulders.  See, e.g., April 2011 notice of disagreement; May 2010 claim.  The examiner should also specifically address the diagnosis of left shoulder strain upon VA examination in August 2010.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service complaints of pain in both of his shoulders, and a temporary physical profile for bilateral shoulder pain, during his second period of active duty service.  See July 2003 Physical Profile; July 2003 Dr. D.J. treatment note (Veteran complained of bilateral shoulder pain associated with pushups).

The examiner should also specifically address the Veteran's reports regarding the strain put on his left shoulder in performing his required military duties as a Tank Crewman, and his general military duties during his first period of active duty service.  See June 2010 Veteran statement.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability was caused by the Veteran's service-connected right shoulder disability?

The examiner should specifically address the Veteran's contention that he has had to overuse his left shoulder in order to compensate for his right shoulder pain and disability, and that his left shoulder pain and problems have progressively worsened.  See, e.g., June 2010 Veteran statement; May 2010 claim.

The examiner should also address the Veteran's reports of having to overuse his left shoulder while performing various work and chores on his farmstead.  See, e.g., June 2010 Veteran statement; May 2010 claim.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left shoulder disability is aggravated by the Veteran's service-connected right shoulder disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

